Motion Granted and Order filed February 11, 2020




                                  In The

                  Fourteenth Court of Appeals
                               ____________

                           NO. 14-19-00736-CR
                               ____________

             NICHOLAS ALEXANDER HARPER, Appellant

                                    V.

                    THE STATE OF TEXAS, Appellee


             On Appeal from the 434th Judicial District Court
                        Fort Bend County, Texas
                Trial Court Cause No. 16-DCR-073722A

                                 ORDER

     Appellant has filed a motion for the record to be supplemented with the
original of State Exhibits No. 1A and 9A. The motion is GRANTED.
      The clerk of the 434th Judicial District Court is directed to deliver to the
Clerk of this court the original of State Exhibits No. 1A and 9A, on or before
February 21, 2020. The Clerk of this court is directed to receive, maintain, and
keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State
Exhibits No. 1A and 9A, to the clerk of the 434th Judicial District Court.



                                              PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.